 Case: 2:20-cv-02099-SDM-CMV Doc #: 8 Filed: 04/27/20 Page: 1 of 11 PAGEID #: 95




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ADENIS ENRIQUE PRIETO
REFUNJOL, et al.,
                                               :       Case No. 2:20-cv-2099
       Plaintiffs,

                                                       Judge Sarah D. Morrison
       v.                                              Magistrate Judge Chelsey M. Vascura

DIRECTOR ICE REBECCA                           :
ADDUCCI, et al.,

       Defendants.

                                     OPINION AND ORDER

       This matter is before the Court on a Motion for Temporary Restraining Order (“TRO”)

for three individuals in the custody of Immigration and Customs Enforcement (“ICE”). (ECF No.

2.) On April 27, 2020, the Court held a preliminary conference (the “Conference”) on the TRO

pursuant to Local Rule 65.1. For the reasons discussed below, the Motion for TRO is

GRANTED. During the Conference, Petitioners also made an oral motion to file their medical

records under seal. That motion is GRANTED.

I.     FACTUAL BACKGROUND

       Petitioners’ motion comes against the backdrop of a global pandemic of an infection so

widely known at this point that it requires little explanation. COVID-19 has ravaged the nation

and the world at whirlwind speed, and the infection, hospitalization, and death counts are

changing so quickly that they are outdated as quickly as they are published. Regardless, numbers

are one of the best ways to describe the real danger that Petitioners fear. As of this writing, the

United States has at least 977,256 COVID-19 cases and 50,134 deaths. The New York Times,

Coronavirus in the U.S.: Latest Map and Case Count (Apr. 27, 2020, 1:37 PM),
 Case: 2:20-cv-02099-SDM-CMV Doc #: 8 Filed: 04/27/20 Page: 2 of 11 PAGEID #: 96




https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html. Ohio has seen at least

16,325 infected, while at least 3,232 have been hospitalized and 753 have died.

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/home (Apr. 27, 2020, 2:00 PM).

         While there is much that remains unknown about the virus, we know that some

individuals are more susceptible to infection than others, including individuals housed in close

quarters, like those in jails and prisons. See https://www.cdc.gov/coronavirus/2019-

ncov/community/correction-detention/guidance-correctional-detention.html (last visited Apr. 27,

2020). We also know that some individuals are at risk of more severe consequences from

infection than others, including those with particular health conditions. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html

(last visited Apr. 27, 2020). Individuals with asthma, some types of heart conditions and

hypertension, and those with compromised immune systems are particularly vulnerable. Id.;

https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html

(last visited Apr. 27, 2020). ICE also recognizes that individuals with asthma and those who are

immunocompromised are in the “high-risk” category. (ECF No. 2-5, at 6–7.)

         Petitioners ask this Court for relief because they argue that they fall into these high-risk

categories and that Respondents are jeopardizing their health and safety. Each is held in ICE

detention at the Butler County Jail (“Butler”) 1 or the Morrow County Jail (“Morrow”), and each

claims to have medical conditions placing him at high risk of severe consequences were he to

contract COVID-19. (Pet. for Writ of Habeas Corpus ¶¶ 3, 12, ECF No. 1.)

         Petitioner Adenis Enrique Prieto Refunjol is a Venezuelan national who has been in ICE

detention since November 2019 and currently is detained at Butler. (Karla Donado Decl. ¶¶ 2,


         1
           Although Butler County is in the Western Division of this District, the Court finds that Petitioners are
similarly-situated and that it is a sensible allocation of the Court’s resources to decide Petitioners’ cases together.

                                                            2
Case: 2:20-cv-02099-SDM-CMV Doc #: 8 Filed: 04/27/20 Page: 3 of 11 PAGEID #: 97




3(a), ECF No. 2-3.) He is not subject to a final removal order. (ECF No. 1 ¶ 61.) Mr. Refunjol

has hypertension and asthma. (Donado Decl. ¶ 4.) If he is released, Mr. Refunjol plans to drive to

Florida with his brother where he intends to quarantine for fourteen days with his fiancé’s

neighbor. (Id. ¶ 6.) However, counsel represented during the Conference that he would stay in

Ohio if required to do so.

       Petitioner Mory Keita is believed to be a Guinean national, and he was brought to the

United States at the age of three. (Mory Keita Decl. ¶ 3.) He has been in ICE detention since

February 2020 and is currently detained at Morrow. (Id. ¶ 5.) He is not subject to a final removal

order. (ECF No. 1 ¶ 54.) Mr. Keita has been in ICE custody before and has been previously

released. (Keita Decl. ¶ 5.) He has asthma but has been denied access to an inhaler since being

detained at Morrow. (Id. ¶ 6.) If he is released, Mr. Keita intends to quarantine for fourteen days

in a friend’s house in Columbus, Ohio. (Id. ¶ 13.)

       Petitioner Sidi Njie is a Gambian national who has been in ICE detention since June

2019. (Nazly Mamedova Decl. ¶ 3.) Mr. Njie has been detained at Morrow since January 2020.

(Id. ¶ 3.) He was transferred from Butler where he had been detained since June 2019. (Id.) Mr.

Njie is recovering from thyroid cancer, and he has not been deemed cancer-free. (Brandy Jatta

Decl. ¶ 5.) After his cancer diagnosis, Mr. Njie underwent surgery to have his thyroid removed.

(Id.) He is still supposed to go to the doctor for regular scans and treatments, although he has not

been able to do so since his detention. (Id.; Mamedova Decl. ¶¶ 9–10.) The thyroid cancer has

compromised Mr. Njie’s immune system, and he has been told that he is more susceptible to

infection as a result of his surgery. (Mamedova Decl. ¶ 9.) If he is released, Mr. Njie intends to

quarantine in a room in his family home outside of Columbus, Ohio. (Id. ¶ 13; Jatta Decl. ¶ 8.)

         Butler and Morrow are both used as long-term detention facilities for ICE detainees.



                                                 3
 Case: 2:20-cv-02099-SDM-CMV Doc #: 8 Filed: 04/27/20 Page: 4 of 11 PAGEID #: 98




(ECF No. 1 ¶ 2.) ICE transfers detainees between the two facilities and also transfers detainees

from the Franklin County Jail (“Franklin”) to both facilities. (Id.) All three facilities have now

seen confirmed cases of COVID-19. 2 Morrow continues to accept new detainees from the public,

from Butler, and from Franklin, and new detainees are not quarantined. (Jatta Decl. ¶¶ 7(a), (b);

Keita Decl. ¶ 8.)

        Morrow detainees are confined to one room containing around eighty men. (Jatta Decl. ¶

6; Keita Decl. ¶ 7.) The detainees eat, sleep, and spend all of their time in this room. (Jatta Decl.

¶ 6; Keita Decl. ¶ 7.) The room contains about 100 beds, with approximately one foot between

each bed. (Jatta Decl. ¶ 6.) The detainees share one bathroom, one telephone, and one water

fountain. (Id. ¶ 6; Keita Decl. ¶ 7.) Until recently, detainees were not provided with soap but had

to buy it from the Morrow commissary. (Mamedova Decl. ¶ 8(e).) While Respondents represent

that a local news story has reported that Morrow is cleaning the facility three times per day,

Petitioners contend that detainees are only provided with soap that is so watered-down that it

does not lather. (Id.) They are not provided with alcohol-based hand sanitizers. (Id.)

        At some point during the week of April 13, 2020, an ICE detainee was introduced into

Morrow’s general population. (Jatta Decl. ¶ 7(d).) This detainee was febrile and had a cough.

(Id.) That individual was then transferred to Butler (Id.) During that same week, ICE transferred

two detainees from Franklin to Morrow’s general population, both of whom began exhibiting

flu-like symptoms within a few days. (Id. ¶ 7(f).) Approximately one week later, one of these




        2
            See Jail inmate tests positive for COVID-19, https://www.morrowcountysentinel.com/news/31606/jail-
inmate-tests-positive-for-covid-19, (last visited Apr. 27, 2020); Butler Cty. Sheriff’s Office, First Confirmed
COVID-19 Case in Butler County Jail, https://www.butlersheriff.org/2020/04/13/first-confirmed-covid-19-case-in-
butler-county-jail/ (last visited Apr. 27, 2020); 2 inmates at Franklin County jail test positive for COVID-19,
https://www.nbc4i.com/community/health/coronavirus/2-inmates-at-franklin-county-jail-test-positive-for-covid-19/
(last visited Apr. 27, 2020).


                                                       4
 Case: 2:20-cv-02099-SDM-CMV Doc #: 8 Filed: 04/27/20 Page: 5 of 11 PAGEID #: 99




individuals was quarantined and was confirmed to be infected with COVID-19. (Id. ¶7(f), (g).) It

does not appear that other detainees have been tested. 3 (See id. ¶ 7(h).)

        While it Butler has taken steps to reduce its headcount and to isolate new transfers, it

appears that detainees are still confined to shared cells. (See Donado Decl. ¶ 3(a).) And as with

Morrow, there are individuals in the jail’s general population with flu-like symptoms. (See id. ¶

3(b).) Butler provides detainees with soap but not disinfectants. (Id. ¶ 3(c).)

        Most of the information above comes from Petitioners, and the Court recognizes the

potential for unreliability and even puffery in this information. For their parts, Respondents were

unable to offer much information during the Conference. This is not a criticism but an

observation. The Court recognizes that Respondents had little time to gather the necessary

information and that accurate information is exceptionally difficult to gather in this ever-

changing environment. Infection rates at Butler and Morrow are currently unknown as are testing

rates. Respondents were not able to confirm Petitioners’ health conditions and were not willing

to concede that they were unusually susceptible to dangerous consequences were they to become

infected.

II.     STANDARD OF REVIEW

        The Court must consider four factors in determining whether to issue a TRO: (1) whether

the movant has a strong likelihood of success on the merits; (2) whether the movant would

otherwise suffer irreparable harm; (3) whether the TRO would substantially harm third parties;

and (4) whether the TRO would serve the public interest. York Risk Servs. Grp., Inc. v. Couture,

787 F. App’x 301, 304 (6th Cir. 2019). These four factors are not prerequisites, but rather they



        3
          According to local news, no other individuals at Morrow “have met the criteria for testing.”
https://www.morrowcountysentinel.com/news/31606/jail-inmate-tests-positive-for-covid-19.


                                                         5
Case: 2:20-cv-02099-SDM-CMV Doc #: 8 Filed: 04/27/20 Page: 6 of 11 PAGEID #: 100




are to be balanced. In re DeLorean Motor Co., 755 F.2d 1223, 1229 (6th Cir. 1985). Dispositive

weight should not necessarily be given to one factor over the others. York, 787 F. App’x at 304–

05.

III.    ANALYSIS

        Petitioners have brought a Fifth Amendment claim alleging that their conditions of

confinement amount to “punishment” and thus violate their Fifth Amendment rights. Under the

Fifth Amendment’s due process clause, “‘a detainee may not be punished prior to an

adjudication of guilt.’” J.H. v. Williamson Cty., 951 F.3d 709, 717 (6th Cir. 2020) (quoting Bell

v. Wolfish, 441 U.S. 520, 535 (1979)). This same standard applies in the civil detention context.

See Youngberg v. Romeo, 457 U.S. 307, 320–21 (1982). A pretrial detainee can demonstrate that

he has been unconstitutionally “punished” under the Fifth Amendment by showing intentional

punishment or “by showing that a restriction or condition is not rationally related to a legitimate

government objective or is excessive in relation to that purpose.” J.H., 951 F.3d at 717. The

question is whether the latter—unintentional punishment—exists here. 4

        1.       Likelihood of Success on the Merits

        Respondents undoubtedly have a legitimate interest in detaining immigrants in removal

proceedings in order to ensure that they will appear for future court proceedings and that the

government will be able to deport them. And in “normal times,” this interest may well carry the

day in most cases of detainees seeking release from ICE custody. See Rafael L.O. v. Tsoukaris,

No. 20-3481, 2020 WL 1808843, at *7 (D.N.J. Apr. 9, 2020). But this is not an interest that will




        4
           Petitioners also argue that the Eighth Amendment may apply here but that they are primarily asserting
their claims under the Fifth Amendment. The Court agrees that the Fifth Amendment governs and warrants the TRO
and thus does not address the Eighth Amendment’s deliberate indifference standard.

                                                       6
Case: 2:20-cv-02099-SDM-CMV Doc #: 8 Filed: 04/27/20 Page: 7 of 11 PAGEID #: 101




necessarily supersede any catastrophic conditions in a detention center. A court in another

jurisdiction has constructed an apt analogy:

         [C]onsider if civil detainees were being housed in a facility in the direct path of a
         hurricane and that the facility was unlikely to withstand the force of the storm.
         The government would still have a legitimate governmental interest in ensuring
         that the detainees appeared for immigration court – but the government would not
         have a legitimate interest in housing the detainees in that particular facility during
         the hurricane. COVID-19, and its associated risks, is the difference maker – it
         changes the equation in evaluating the government’s legitimate objectives.

Id. Morrow and Butler are in the eye of a storm. Based on the information currently before this

Court, Petitioners are uniquely in the path of that storm, and temporary release is the only way to

safeguard them.

         While Respondents have an interest in detaining Petitioners, that interest gives way

where the circumstances of detention may severely jeopardize Petitioners’ health. See Malam v.

Adducci, No. 20-10829, 2020 WL 1672662, at *9–12 (E.D. Mich. Apr. 5, 2020). Although

Respondents are not yet willing to concede the fact of Petitioners’ medical conditions,

Respondents’ own guidance acknowledges that some of Petitioners’ asserted conditions place

them in a high-risk category. (See ECF No. 2-5, at 6–7 (classifying immunocompromised

detainees and those with “moderate to severe asthma” as “high-risk”).)

         Moreover, the balance of Petitioners’ and Respondents’ interests is particularly skewed

because Petitioners are not apparent flights risks. 5 All have family in the United States, and Mr.

Keita and Mr. Njie have family in Ohio. Mr. Njie and Mr. Refunjol are both pursuing

immigration relief in the hopes of remaining in the country. And Mr. Keita has been in and out of




          5
            Nor does it appear that Petitioners pose any danger to the community, although it is not clear how any
such risk should factor into the Court’s analysis here. Mr. Refunjol and Mr. Njie have minimal, nonviolent criminal
histories. While Mr. Keita has a more extensive criminal history, there is still no evidence in the record that he is a
danger to the community. This is bolstered by the fact that ICE has previously released Mr. Keita from detention
multiple times.

                                                           7
Case: 2:20-cv-02099-SDM-CMV Doc #: 8 Filed: 04/27/20 Page: 8 of 11 PAGEID #: 102




ICE custody multiple times with no apparent attempts to flee. It is not clear that Respondents

have any interest in detaining Petitioners beyond ensuring their appearance at future proceedings,

so without any risk of flight, the interest in detention is small.

        In contrast to this minimal risk of flight, the risk of infection and potentially catastrophic

consequences is great. There is no dispute that Butler and Morrow each has at least one

confirmed COVID-19 infection. Nor is there any dispute that infection easily spreads in a jail

setting. Even assuming that Butler and Morrow isolate symptomatic prisoners (and there is

presently a question whether they have taken that step), that is inadequate under the

circumstances. COVID-19 can be transmitted by asymptomatic individuals. https://www.cdc.

gov/coronavirus/2019-ncov/php/public-health-recommendations.html (last visited Apr. 27,

2020). Neither Butler nor Morrow has taken any precautions against such transmission, nor does

the Court imagine that they could, short of quarantining each person in the facility.

        And while many prisoners may not be severely impacted by the virus, Petitioners are

different. Each has identified an underlying condition that may result in severe health effects

were he to become infected. In short, the risk of infection for these three men is too great to bear

under the circumstances.

        The Court acknowledges that Respondents have not been able to respond fully to the

Motion for TRO based on an inability to confirm many of the facts that Petitioners allege. But

this is not a reason to deny a request for a TRO. In fact, Rule 65 specifically contemplates that

there will be circumstances where granting a TRO is appropriate even before a respondent has

had an opportunity to respond at all. See Fed. R. Civ. P. 65(b) (outlining circumstances where

TRO may issue without notice to adverse party). Respondents will have a full opportunity to

present any facts that they may gather at a preliminary injunction hearing. In addition, the Court



                                                   8
Case: 2:20-cv-02099-SDM-CMV Doc #: 8 Filed: 04/27/20 Page: 9 of 11 PAGEID #: 103




has offered to hold a hearing this week. If, based on their evidence, Respondents are able to

satisfy the Court’s concerns, the Court can decline to issue an injunction. But that is not reason to

deny the request for a TRO given the dangerous circumstances that Petitioners allege.

                       b.      Irreparable Harm

       Regarding irreparable harm, it is well documented that COVID-19 has terrorized the

world with many dying and many growing severely ill. The most vulnerable among us have

borne the brunt of this disease, including those with underlying medical conditions. Petitioners

all have underlying medical conditions that place them in the group who is most at risk of serious

consequences from infection. As explained above, then, there is a great risk of irreparable harm

by Petitioners.

                       c.      Risk of Harm to Third Parties and Public Interest

       In a constitutional case, as here, “an inquiry into the public interest is difficult to separate

from the likelihood of success on the merits because ‘the public interest is promoted by the

robust enforcement of constitutional rights.’” Rhinehart v. Scutt, 509 F. App’x 510, 516 (6th Cir.

2013) (quoting Am. Freedom Def. Initiative v. Suburban Mobility for Reg. Transp., 698 F.3d

885, 896 (6th Cir. 2012)). And “[i]t is always in the public interest to prevent the violation of a

party’s constitutional rights.” G & V Lounge, Inc. v. Mich. Liquor Control Comm’n, 23 F.3d

1071, 1079 (6th Cir. 1994). It is also in the public interest to ensure the just and humane

treatment of the populace as a whole, inclusive of those detained in our jails and prisons. Cf.

Farmer v. Brennan, 511 U.S. 825, 832 (1994) (“The Constitution ‘does not mandate comfortable

prisons,’ but neither does it permit inhumane ones . . . .” (internal citation omitted) (quoting

Rhodes v. Chapman, 452 U.S. 337, 349 (1981))).




                                                  9
Case: 2:20-cv-02099-SDM-CMV Doc #: 8 Filed: 04/27/20 Page: 10 of 11 PAGEID #: 104




         As explained above, based on the evidence in the record, the Court sees minimal risk to

the community by ordering the release of Petitioners and subjecting them to quarantine. And in

terms of the public interest, the Court finds that the public interest is served by Petitioners’

release. The public interest is served by the vindication of their constitutional rights, to be sure,

but the public interest is also served by minimizing the number of COVID-19 infections. More

infections in Butler and Morrow means not only putting those who are detained and work there

in danger, but also the surrounding community where those employed at the jails live. More

infections beget more infections. That is the whole point of social distancing. It protects us all

because it helps to minimize the spread of this dangerous infection and it ensures that our

hospitals do not become overwhelmed.

                           d.       Balancing the Factors

         The Court concludes that all four factors weigh in Petitioners’ favor at this time.

Respondents’ minimal interest in detaining individuals who are not a risk of flight is heavily

outweighed by the strong interest of Petitioners and the community as a whole in protecting the

health of Petitioners and the rest of us.

IV.      CONCLUSION

         For the reasons described above, the Court GRANTS Petitioners’ Motion for TRO and

ORDERS the following:

         Petitioners are to be released immediately. 6 Petitioners are ordered to quarantine

themselves for the next fourteen days in compliance with the guidelines issued by the Centers for

Disease Control and Prevention (“CDC”) and the Ohio Department of Health (“ODH”).



         6
           During the Conference, the Court ordered the Petitioners to provide certain information to Respondents
prior to their release. Respondents represent that Petitioners have provided the requisite information, so the Court
finds immediate release to be appropriate.

                                                          10
Case: 2:20-cv-02099-SDM-CMV Doc #: 8 Filed: 04/27/20 Page: 11 of 11 PAGEID #: 105




Petitioners are ordered to file declarations, as soon as possible after their release, confirming that

they will comply with this quarantine order and that they will comply with CDC and ODH

guidelines.

       Petitioners are ordered to remain on home detention following the conclusion of this

fourteen-day quarantine. Petitioners will not be subject to GPS monitoring.

       In the case of Petitioner Adenis Enrique Prieto Refunjol, he may not leave Ohio until

Respondents have approved his planned living arrangements in Florida. Any objections by

Respondents regarding Mr. Refunjol’s living arrangements or by Petitioners in the event

Respondents withhold approval are to be filed with this Court as soon as possible.

       The Court GRANTS Petitioners’ Motion to File their relevant medical records under

seal, and Petitioners shall file these medical records as soon as possible.

       The Court will hold a preliminary injunction hearing on Monday, May 11, 2020, at

1:30pm. This TRO is to remain in effect until the conclusion of the preliminary injunction

hearing.

       IT IS SO ORDERED.

                                                       /s/ Sarah D. Morrison
                                                       SARAH D. MORRISON
                                                       UNITED STATES DISTRICT JUDGE




                                                  11
